DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-9 were originally presented having a filing dated of 6 July 2021, and claiming priority to Japanese Patent Application Number 2020-118530.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6 July 2021, and 28 June 2022 comply with 35 C.F.R. 1.97. Accordingly, the IDSs have been considered by the Examiner. Initialed copies of Forms 1449 are enclosed herewith.

Drawings
The drawings, filed 6 July 2021, are accepted by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  the recitation “causes the professor functions” is unclear.  Either there is no antecedent basis for the term “the professor” or “professor” should be processor (e.g. “causes the processor to function”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a route search unit that searches ... “ (claim 1);
“a route guidance unit that guides…” (claim 1); 
“a state acquisition unit that acquires…” (claim 1); 
“a search condition determination unit that determines…” (claim 1)
“a guidance management unit that manages…“ (claim 4); and
“a door control unit that controls... “ (claim 6); 
“a route search unit searches ... “ (claim 7);
“a route guidance unit guides…” (claim 7); 
“a state acquisition unit acquires…” (claim 7); 
“a search condition determination unit determines…” (claim 7)
.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 7 are directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 10 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 7 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 7, the system (claim 1) and method (claim 7) are  mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1 and 7 recite the abstract ideas of 
“searches a route … ,” 
“guides a user ... ,” 
“acquires user state information ... ,“ and
“determines  ... a search condition of the route … .”  These recitations merely consist of searching (selecting) a route from a departure to a destination, guiding along the route, acquiring (observing) the user’s state information (whether the user travels with a wheelchair or a crutch, luggage), and determining a search condition of the route (traffic, traveling with children).  This is equivalent to a person selecting a route, observing their state, and determining a route search condition based upon their state.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally selects a route, observes their state, and determines a route search condition based upon their state.  The mere nominal recitations that the route guidance system and method (a) searches a route at the “route search unit,” (b) guides a user at the “route guidance unit,” (c) acquires user state information at the “state acquisition unit,” and (d) determines  a search condition of the route by the “search condition determination unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 7 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  
Claims 1 and 7 still further includes the additional elements “a route search unit”, “a route guidance unit”, “a state acquisition unit” and “a search condition determination unit”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes searching the route by “a route search unit”, guides a user by “a route guidance unit”, acquires user state information by “a state acquisition unit”, and determines a search condition of the route by “a search condition determination unit” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “route search unit,” “route guidance unit,” “state acquisition unit,” and the “search condition determination unit”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The route search unit, route guidance unite, state acquisition unit, and the search condition determination unit are recited at a high level of generality and merely automate the searching, guiding, acquiring, and determining steps.
STEP 2B: Does the claims recite additional elements that amount to significantly more than the judicial exception? No, claims 1 and 7 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 7 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Searching, and acquiring data are fundamental, i.e. WURC, activities performed by systems such as personal devices, cloud servers, computers operating on databases such as the units recited in claims 1 and 7.  Further, applicant’s specification does not provide any indication that the searching and determining activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1 and 7 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 7 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
wherein the state acquisition unit acquires the user state information when the user departs from the departure point and/or when the route includes a waypoint and the user departs from the waypoint.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3 recites the additional element:
wherein the destination point is a parking spot of a vehicle used by the user, and the state acquisition unit acquires the user state information when the user gets off the vehicle.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4 recites the abstract idea:
a guidance management unit that manages an operation of guiding the user to the route searched by the route search unit ... .
This limitation represents a concept performed in the human mind (including
an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly
more than the judicial exception.
Claim 4 further recites the additional element:
the guidance management unit being configured to notify a mobile terminal of the user of a notification ... .
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “notify[ing] a mobile terminal ... of a notification“ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting that they can proceed with the route navigation.
Claim 5 recites the abstract idea:
wherein the guidance management unit guides the user to the route searched by the route search unit via a mobile terminal of any person accompanied by the user ... .
This limitation represents a concept performed in the human mind (including
an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly
more than the judicial exception.
Claim 8 recites the additional element:
the server including the route search unit, the state acquisition unit, and the search condition determination unit.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the additional element:
the mobile terminal including the route search unit, the search condition determination unit, and the route guidance unit.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
the program for terminal causes the professor functions as the route search unit, the search condition determination unit, and the route guidance unit.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0034941 to Nakanishi et al. (hereafter Nakanishi)  in view of U.S. Patent Publication Number 2020/0018610 to Kaneko et al. (hereafter Kaneko).
As per claim 1, Nakanishi discloses [a] route guidance system comprising: a route search unit that searches a route from a departure point to a destination point (see at least Nakanishi, Abstract; S101 Fig. 12; [0080] disclosing that, in FIG. 12, the privacy processing unit F320 accesses the movement schedule information table corresponding to the fellow passenger user included in the provisional combination, and thereby acquires the place of departure and the destination of the fellow passenger user (S101)); and 
a route guidance unit that guides a user to the searched route (see at least Nakanishi, [0025] disclosing terminal used by a driver user who is a user driving the vehicle or a vehicle-mounted terminal which is mounted on the vehicle and which specifies a traveling route of the vehicle.  And that when the vehicle shared with the fellow passenger users is a vehicle manually driven by the driver user, the getting-in spots and getting-off spots set as described above are transmitted to the terminal used by the driver user or a vehicle-mounted apparatus), 
the route guidance system further including a state acquisition unit that acquires user state information regarding a state of the user (see at least Nakanishi, [0023] disclosing that  privacy may be lost and therefore, getting-in spots and getting-off spots need to be set with the users' privacy <interpreted as a state of the user> taken into consideration in ride sharing.), and 
a search condition determination unit that determines, based on the user state information acquired by the state acquisition unit, a search condition of the route (see at least Nakanishi, [0024]; [0041] disclosing that the server apparatus 300 receives the request information from the driver user and the request information from the fellow passenger user.  And that the server apparatus 300 determines a provisional combination of a driver user and a fellow passenger user based on the request information from the driver user and the request information from the fellow passenger user <interpreted as the search condition of the route>), 
the route search unit being configured to search for the route ... (see at least Nakanishi, [0025] disclosing that when the vehicle shared with the fellow passenger users is a vehicle manually driven by the driver user, the getting-in spots and getting-off spots set as described above are transmitted to the terminal used by the driver user or a vehicle-mounted apparatus such as a navigation apparatus, thus making it possible to cause the driver user to recognize the getting-in spots and getting-off spots of the fellow passenger users; [0040] disclosing further that The server apparatus 300 according to the present embodiment is provided with a function of setting getting-in spots and getting-off spots of the fellow passenger users based on the places of departure and destinations of the fellow passenger users in addition to the function of the above-described matching processing; and [0066]).  But Nakanishi does not explicitly teach that the route search unit is configured to search for the route based on the search condition.
However, Kaneko teaches this limitation (see at least Kaneko, [0089] <traveling schedule overlaps means is interpreted as the route search unit configured to search based on the search condition>).
Both Nakanishi and Kaneko are analogous are to claim 1 because they are in the same field of route guidance system that searches a route from a departure point to a destination point.  Nakanishi relates to an information processing apparatus that acquires places of departure and destinations of fellow passenger users, determines getting-in spots, spots which are different from the places of departure (see at least Nakanishi, Abstract).  Kaneko relates to an apparatus provided with a communicator that receives request data which is a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the same vehicle (see at least Kaneko, Abstract)..  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that searches a route from a departure point to a destination point, as disclosed in Nakanishi, to provide the benefit of having the route search unit is configured to search for the route based on the search condition, as disclosed in Kaneko.  Doing so would provide the benefit of making it easier to obtain fellow passengers’ agreement on a route change (see at least Kaneko, [0025]).
As per claim 3, the combination of Nakanishi and Kaneko discloses all of the limitations of claim 1, as discussed above.  Nakanishi further discloses the following limitation:
wherein the destination point is a parking spot of a vehicle used by the user, and the state acquisition unit acquires the user state information when the user gets off the vehicle (see at least Nakanishi, [0068] disclosing that the privacy processing unit F320 extracts places which fall within a range (range enclosed by a single-dot dashed line in FIG. 10) in which the fellow passenger user can move on foot from the place of departure Dp and at which a third party can recognize the situation in which the fellow passenger user gets in the vehicle 10 used for ride sharing (hereinafter may also be referred to as a "visually recognizable spot").  The visually recognizable spot can be a place where the vehicle can be parked (parking garage, carriage porch ... ) at commercial facilities (store, lodging facilities, amusement facilities or the like) in business on a scheduled departure date and time of the fellow passenger user or a place where the vehicle can be parked provided with a security camera are extracted).
As per claim 4, the combination of Nakanishi and Kaneko discloses all of the limitations of claim 3, as discussed above.  Nakanishi further discloses the following limitation:
a guidance management unit that manages an operation of guiding the user to the route searched by the route search unit, the guidance management unit being configured to notify a mobile terminal of the user of a notification indicating that route guidance is possible to the destination point when the mobile terminal is within a range of a predetermined distance from the parking spot of the vehicle, which is the destination point (see at least Nakanishi, [0068] disclosing that the privacy processing unit F320 extracts places which fall within a range (range enclosed by a single-dot dashed line in FIG. 10) in which the fellow passenger user can move on foot from the place of departure Dp and at which a third party can recognize the situation in which the fellow passenger user gets in the vehicle 10 used for ride sharing (hereinafter may also be referred to as a "visually recognizable spot")).
As per claim 5, the combination of Nakanishi and Kaneko discloses all of the limitations of claim 4, as discussed above.  Nakanishi further discloses the following limitation:
wherein the guidance management unit guides the user to the route searched by the route search unit via a mobile terminal of any person accompanied by the user when determining, based on the user state information acquired by the state acquisition unit, that the user is in a state of not being capable of receiving the route guidance through the user's own mobile terminal (see at least Nakanishi, [0080] disclosing that In FIG. 12, the privacy processing unit F320 accesses the movement schedule information table corresponding to the fellow passenger user included in the provisional combination, and thereby acquires the place of departure and the destination of the fellow passenger user (S101).  Next, the privacy processing unit F320 extracts visually recognizable spots located within a range in which the fellow passenger user can move on foot from the place of departure (within a walking distance) using the method described in aforementioned FIG. 10.  The privacy processing unit F320 also extracts visually recognizable spots located within a range in which the fellow passenger user can move on foot from the destination (within a walking distance) (S104) and sets the extracted visually recognizable spot as the getting off spot (S105)).
As per claim 7, Nakanishi discloses [a] route guidance method comprising:  a step in which a route search unit searches for a route from a departure point to a destination point (see at least Nakanishi, Abstract; S101 Fig. 12; [0080] disclosing that, in FIG. 12, the privacy processing unit F320 accesses the movement schedule information table corresponding to the fellow passenger user included in the provisional combination, and thereby acquires the place of departure and the destination of the fellow passenger user (S101)); and 
a step in which a route guidance unit guides a user to the searched route (see at least Nakanishi, [0025] disclosing terminal used by a driver user who is a user driving the vehicle or a vehicle-mounted terminal which is mounted on the vehicle and which specifies a traveling route of the vehicle.  And that when the vehicle shared with the fellow passenger users is a vehicle manually driven by the driver user, the getting-in spots and getting-off spots set as described above are transmitted to the terminal used by the driver user or a vehicle-mounted apparatus),
the route guidance method further including a step in which a state acquisition unit acquires user state information regarding a state of the user (see at least Nakanishi, [0023] disclosing that  privacy may be lost and therefore, getting-in spots and getting-off spots need to be set with the users' privacy <interpreted as a state of the user> taken into consideration in ride sharing), and 
a step in which a search condition determination unit determines a search condition of the route based on the user state information acquired by the state acquisition unit (see at least Nakanishi, [0024]; [0041] disclosing that the server apparatus 300 receives the request information from the driver user and the request information from the fellow passenger user.  And that the server apparatus 300 determines a provisional combination of a driver user and a fellow passenger user based on the request information from the driver user and the request information from the fellow passenger user <interpreted as the search condition of the route>), 
the route being searched ... (see at least Nakanishi, [0025] disclosing that when the vehicle shared with the fellow passenger users is a vehicle manually driven by the driver user, the getting-in spots and getting-off spots set as described above are transmitted to the terminal used by the driver user or a vehicle-mounted apparatus such as a navigation apparatus, thus making it possible to cause the driver user to recognize the getting-in spots and getting-off spots of the fellow passenger users; [0040] disclosing further that The server apparatus 300 according to the present embodiment is provided with a function of setting getting-in spots and getting-off spots of the fellow passenger users based on the places of departure and destinations of the fellow passenger users in addition to the function of the above-described matching processing; and [0066]).  But Nakanishi does not explicitly disclose that the route is searched based on the search condition in the step of searching.
However, Kaneko teaches this limitation (see at least Kaneko, [0089] <traveling schedule overlaps means is interpreted as the route search unit configured to search based on the search condition>).
Both Nakanishi and Kaneko are analogous are to claim 7 because they are in the same field of route guidance system that searches a route from a departure point to a destination point.  Nakanishi relates to an information processing apparatus that acquires places of departure and destinations of fellow passenger users, determines getting-in spots, spots which are different from the places of departure (see at least Nakanishi, Abstract).  Kaneko relates to an apparatus provided with a communicator that receives request data which is a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the same vehicle (see at least Kaneko, Abstract)..  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that searches a route from a departure point to a destination point, as disclosed in Nakanishi, to provide the benefit of the route being searched based on the search condition in the step of searching, as disclosed in Kaneko.  Doing so would provide the benefit of making it easier to obtain fellow passengers’ agreement on a route change (see at least Kaneko, [0025]).
As per claim 8, the combination of Nakanishi and Kaneko disclose all of the limitations of claim 1, as discussed above.  Nakanishi further discloses the following:
[a] server comprising a computer forming the route guidance system ... and connected to a communication network (see at least Nakanishi, Fig. 2, showing a server apparatus 300; [0038] disclosing that the ride-sharing system is constructed of a vehicle 10 used for ride sharing, a user terminal 200 used by a user sharing the vehicle 10 and a server apparatus 300),
the server including the route search unit, the state acquisition unit, and the search condition determination unit (see at least Nakanishi, [0042] disclosing that the server apparatus 300 according to the present embodiment is provided with a function of setting getting-in spots and getting-off spots of the fellow passenger users based on the places of departure and destinations of the fellow passenger users in addition to the function of the above-described matching processing).
As per claim 9, the combination of Nakanishi and Kaneko disclose all of the limitations of claim 1, as discussed above.  Nakanishi further discloses the following:
[a] mobile terminal of a user, the mobile terminal forming the route guidance system ... and the mobile terminal including the route search unit, the search condition determination unit, and the route guidance unit (see at least Nakanishi, [0068] <privacy processing unit F320 interpreted as the route search unit>; [0078] disclosing that the matching processing unit F310 of the server apparatus 300 compares the traveling schedule information table stored in the travel schedule management database D310 with the movement schedule information table stored in the movement schedule management database D320 and extracts a travel schedule that matches the movement schedule of each fellow passenger user <movement schedule information ... interpreted as the search condition determination unit>; [0080] <privacy processing unit interpreted as the mobile terminal of the user>).
As per claim 10, the combination of Nakanishi and Kaneko disclose all of the limitations of claim 1, as discussed above.  Nakanishi further discloses the following:
[a] non-transitory computer-readable storage medium storing a program for terminal to be executed by a processor of a computer included in a mobile terminal of a user, the mobile terminal forming the route guidance system ... (see at least Nakanishi, [0090] disclosing that the system can be implemented by supplying a computer program (information processing program) including the functions of the system to a computer and by one or more processors included in the computer reading and executing the program.  Such a computer program may be supplied to the computer through a non-transitory computer readable storage medium which is connectable to a system bus of the computer or may be supplied to the computer via a network. The non-transitory computer readable storage medium is a storage medium (non-transitory storage medium) which allows information such as data or a program to be stored through electrical, magnetic, optical, mechanical or chemical action and read from the computer), and 
the program for terminal causes the program functions as the route search unit, the search condition determination unit, and the route guidance unit (see at least Nakanishi, [0090]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Kaneko as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2021/0140777 to Balva.
As per claim 2, the combination of Nakanishi and Kaneko disclose all of the subject matter of claim 1, as discussed above.  But neither Nakanishi nor Kaneko explicitly disclose the limitation:
wherein the state acquisition unit acquires the user state information when the user departs from the departure point and/or when the route includes a waypoint and the user departs from the waypoint.
However, Balva discloses this limitation (see at least Balva, [0084] disclosing that an environmental metric can represent an interaction between multiple other environmental metrics such as if there is predicted snow and a potential routing solution includes a segment outside. Some environmental metrics are Boolean, i.e., they are either active or inactive. Examples of Boolean environmental metrics include whether a stop has a bench, whether a vehicle is wheelchair accessible, and whether the vehicle is a bus <interpreting stop as a waypoint>).
Nakanishi, Kaneko, and Balva are analogous are to claim 2 because they are in the same field of route guidance system that searches a route from a departure point to a destination point.  Nakanishi relates to an information processing apparatus that acquires places of departure and destinations of fellow passenger users, determines getting-in spots, spots which are different from the places of departure (see at least Nakanishi, Abstract).  Kaneko relates to an apparatus provided with a communicator that receives request data which is a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the same vehicle (see at least Kaneko, Abstract).  Balva relates to a transportation management service that evaluates potential routing solutions based on various environmental metrics (see at least Balva, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that searches a route from a departure point to a destination point, as disclosed in Nakanishi and Kaneko, to provide the benefit of having the state acquisition unit acquire the user state information when the user departs from the departure point and/or when the route includes a waypoint and the user departs from the waypoint, as disclosed in Balva.  Doing so would provide the benefit of further assisting the passenger who is familiar with the roads and public transit in the area (see at least Balva, [0001].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Kaneko as applied to claim 3 above, and further in view of U.S. Patent Publication Number 2017/0103594 to Kim et al. (hereafter Kim).
As per claim 6, the combination of Nakanishi and Kaneko disclose all of the subject matter of claim 3, as discussed above.  But neither Nakanishi nor Kaneko explicitly disclose the limitation:
a door control unit that controls opening operation of doors of the vehicle, the door control unit being configured to determine, based on the user state information acquired by the state acquisition unit, any of the doors that should be subjected to the opening operation, and to execute the opening operation on the determined target door.
However, Kim discloses this limitation (see at least Kim, [0012] disclosing that the control unit may store an operation location pattern table regarding a departure location and a destination and an operation location table regarding operation location patterns by time zones with predetermined frequency or greater in the memory, and estimate start time zones for next destinations from a parking location with reference to the operation location patterns on the operation location table while the vehicle is parked, to generate the active signal with respect to a corresponding time zone; and [0019]).
Nakanishi, Kaneko, and Kim are analogous are to claim 6 because they are in the same field of route guidance system that searches a route from a departure point to a destination point.  Nakanishi relates to an information processing apparatus that acquires places of departure and destinations of fellow passenger users, determines getting-in spots, spots which are different from the places of departure (see at least Nakanishi, Abstract).  Kaneko relates to an apparatus provided with a communicator that receives request data which is a request relating to a change in a traveling route of a vehicle from a first user among two or more users traveling in the same vehicle (see at least Kaneko, Abstract).  Kim relates to a smart key controller for controlling a vehicle through wireless communication with a smart key and includes a control unit for including a timer and a memory, creating an operation time table regarding operation numbers by time zones based on the timer by checking an ignition signal, and storing the created operation time table in the memory (see at least Kim, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route guidance system that searches a route from a departure point to a destination point, as disclosed in Nakanishi and Kaneko, to provide the benefit of having a door control unit that controls opening operation of doors of the vehicle, the door control unit being configured to determine, based on the user state information acquired by the state acquisition unit, any of the doors that should be subjected to the opening operation, and to execute the opening operation on the determined target door, as disclosed in Kim.  Doing so would provide the benefit of further providing users automatic access to the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666             

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666